Citation Nr: 1202953	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1991 to December 1993 and from December 1998 to October 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This case first came before the Board in November 2006, at which time it was remanded for additional development.  After such development was completed, the case was returned to the Board.  In a May 2010 decision, the Board denied the Veteran's claims for increased ratings for his knee disabilities.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In February 2011, the parties filed a Joint Motion for Remand (JMR).  In February 2011, in accordance with the JMR, the Court vacated the Board's decision and remanded the claims back to the Board.  In May 2011, the Board remanded the claims for additional development, to include obtaining updated VA and private treatment records and a new VA examination.  The case has been returned to the Board for further appellate action.  

In January 2006, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In accordance with the Court's instructions, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2011 Order, which incorporated by reference the JMR, the Court concluded that a remand of this claim was necessary because the VA examinations that were provided to the Veteran in June 2003 and in June 2005 were inadequate.  Specifically, they did not adequately document whether the Veteran had pain on motion of his knees, when such pain began or whether pain was present throughout range of motion of the knees.  The Court instructed that the knees be tested on both active and passive motion with weigh bearing and non-weight bearing and that the examiner specifically indicate that such testing had been done.  Additionally, while the examiner who performed the June 2005 examination determined that the Veteran's knees were stable, he did not address earlier findings that indicated that the Veteran had hypermobility of the patella or a lateral tracking patella.  In accordance with the JMR, the Court determined that a new examination was necessary in order to document the Veteran's complaints of pain with motion of his knees and to explain the meaning of the hypermobility of the patella and lateral tracking patella that was documented in the June 2003 examination and various treatment records.

In accordance with the Board's May 2011 remand, the Veteran was afforded a new VA examination in July 2011.  Unfortunately, however, it remains unclear whether range of motion testing of the Veteran's knees was performed on both active and passive range of motion with weight bearing and non-weight bearing.

Similarly, while the July 2011 examiner indicated that the Veteran experienced pain at all times throughout the examination and with motion, with more pain upon flexion that extension, the examiner did not state the degree of motion at which the pain or increased pain began.  

Finally, regarding the question of stability of the Veteran's knees, the July 2011 VA examination report provided conflicting findings upon physical examination with x-ray findings regarding the presence or absence of normal or abnormal tracking of either patella, and whether the negative findings noted upon the x-ray examination negate the positive finding of abnormal tracking of the patella on physical examination.  In addition, the examiner did not indicate whether normal or abnormal tracking of either patella, hypermobility of either patella, a positive apprehension sign of either knee, or bilateral crepitation are indicative of recurrent subluxation or lateral instability of either knee as instructed in the May 2011 Remand.

Therefore, as the July 2011 examination did not comply with the February 2011 JMR and the May 2011 remand instruction, the case must again be remanded for a new examination to determine whether the Veteran has pain on both active and passive motion of his knees, with weight bearing and non-weight bearing, when such pain begins, and to determine whether the Veteran's knees are unstable with reference to earlier findings of crepitation, positive apprehension sign, hypermobile patella and lateral tracking patella.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Additionally, given a potential gap in the Veteran's VA treatment records associated with the claims folder dating from March to September 2004 and from November 2004 to February 2006, the May 2011 remand instructed that the most recent treatment records be obtained and associated with the claims folder, to include any VA treatment records dating since March 2004.  However, the VA treatment records obtained upon remand only date through February 2006 despite the record already showing treatment through at least October 2006.  Accordingly, any updated VA treatment records dating since October 2006 should be requested and associated with the claims folder upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his knees since October 2006.  All identified treatment records should be obtained.  VA treatment records dating since October 2006 should also be obtained.  If records are identified but cannot be obtained, this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. 

The examiner should describe all symptomatology related to the Veteran's right and left knee disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the knees (expressed in terms of full extension being zero degrees and any limitation of full extension being expressed in degrees lost (e.g. 10 degrees not "-10" degrees).  The examiner should specify at what degree in motion pain begins.  

The examiner must also specifically address whether the Veteran's knees show instability or whether there is recurrent subluxation.  In doing so the examiner should reference and explain prior findings that the Veteran had "slight hypermobility of the patella and patellofemoral crepitation," "bilateral patellofemoral syndrome with probable lateral tracking patella," and "hypermobility" of the left and right patellae.  The examiner should explain the significance of the findings of hypermobility and lateral tracking patella, as well as whether the negative findings of tracking patella on x-ray examination negate the physical examination findings of tracking patella and explicitly state whether such are indicative of recurrent subluxation or instability.  

Finally, the examiner should describe any functional loss pertaining to the knees due to pain or weakness, and document all objective evidence of those symptoms.  The examiner should also indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


